Citation Nr: 0921936	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for seborrhea dermatitis.

2.  Entitlement to an initial compensable rating for 
Gastroesophageal Reflux Disease
(GERD) and hiatal hernia.

3.  Entitlement to an initial rating for major depressive 
disorder in excess of 50 percent. 

4.  Entitlement to an initial compensable rating for residuals 
of malignant melanoma.

5.  Entitlement to an initial rating for a herniated lower 
lumbar disk in excess of 10 percent for the period from October 
1, 2004 to June 21, 2005.

6.  Entitlement to an initial rating for a herniated lower 
lumbar disk in excess of 20 percent beginning January 1, 2006.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to 
September 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from  November 2004 and September 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  In November 
2004, the RO granted service connection for residuals of 
malignant melanoma and GERD and assigned noncompensable 
ratings.  The RO also granted service connection for major 
depressive disorder and assigned a 30 percent evaluation.  
Subsequently, the RO, in a June 2006 rating decision, assigned 
a 50 percent rating for the Veteran's depressive disorder 
effective October 1, 2004.  

In September 2005, the RO granted a temporary evaluation of 100 
percent beginning June 2005 based on back surgery and granted a 
10 percent rating beginning October 1, 2005.  In a June 2006 
rating decision, the RO extended the temporary rating of 100 
percent until December 2005, and assigned a 20 percent rating 
beginning January 1, 2006.

An informal claim has been made for Barrett's Esophagus 
disease.  This issue is referred to the RO for proper 
adjudication.

In February 2005, the Veteran filed a notice of disagreement 
with the November 2004 decision.  The RO subsequently issued a 
Statement of the Case in March 2005 which included adjudication 
of a higher initial rating for the Veteran's service-connected 
hypertension.  In an April 2005 Form 9, the Veteran failed to 
appeal the issue of an initial rating in excess of 10 percent 
for hypertension.  No timely substantive appeal has been filed 
regarding this issue.  Although the issue was later 
readjudicated in error in a July 2006 Supplemental Statement of 
the Case, the RO, in a July 2006 letter to the Veteran, noted 
the error and stated that the Veteran had failed to perfect an 
appeal as to this issue.  Therefore, this issue is not before 
the Board.  

The Veteran filed a notice of disagreement with the November 
2004 decision that denied service connection for bilateral 
vasectomy with residuals benign prostatic hypertrophy in a 
March 2005 statement.  A Statement of the Case was issued in 
April 2006, but the Veteran failed to appeal this issue.  No 
timely substantive appeal has been filed regarding this issue.  
Therefore, this issue is not before the Board.

The issues on increased ratings for residuals of malignant 
melanoma, herniated lumbar disk, and major depressive disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's seborrhea dermatitis is etiologically related 
to the Veteran's military service.

2.  The Veteran's GERD and hiatal hernia are manifested by 
heartburn (pyrosis) and regurgitation.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for seborrhea 
dermatitis are met.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2008).

2. The criteria for an initial 10 percent rating, but not 
higher, for GERD and hiatal hernia are met, effective October 
1, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 
7346, 7399 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).

Since the Board is granting the claim for service connection 
for seborrhea dermatitis, the claim is substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding 
that the notice and duty to assist provisions of the VCAA do 
not apply to claims that could not be substantiated through 
such notice and assistance).  

Regarding the claim for an initial compensable rating for GERD, 
this appeals arises from disagreement with an initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding 
evidence necessary to establish a more favorable decision with 
respect to downstream elements (such as an effective date) are 
appropriately addressed under the notice provisions of 38 
U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  There has been no 
allegation of prejudice with regard to the notice in this case, 
hence further VCAA notice is not required with regard to the 
initial rating appeals.

The Duty to Assist

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records.  Additionally, the Veteran 
has been provided necessary VA examinations.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Entitlement to service connection for seborrhea dermatitis

Legal Criteria

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  Continuity of symptomatology may be established if 
a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494-95 (lay person may provide 
eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran claims that his seborrhea dermatitis is related to 
his military service.  Service treatment records do not show 
treatment for seborrhea dermatitis; however, the Veteran filed 
his claim for entitlement to service connection for seborrhea 
dermatitis during his military service.  In his claim, he 
stated that it began in December 2003.  The Veteran submitted 
private treatment records beginning in January 2005, a mere 
three months after being discharged that show a diagnosis and 
treatment for seborrhea dermatitis.  In the January 2005 
treatment record, the Veteran reported that the seborrhea began 
two years earlier.  Also, in a March 2005 private treatment 
record, the Veteran reported that seborrhea had begun three 
years earlier.  During a July 2005 VA examination, the Veteran 
reported that the symptoms have come and gone for the last two 
years.

In this case, there is evidence of a current disability.  Under 
38 C.F.R. § 3.303(b), an alternative method of establishing the 
second and third Caluza element is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see 
also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity 
of symptomatology may be established if a claimant can 
demonstrate that a condition was "noted" during service.  Here, 
the Veteran submitted his claim during service and therefore 
the Board finds that it was "noted" during service.  

There must also be evidence of post-service continuity of the 
same symptomatology.  The January and March 2005 treatment 
records, as well as the July 2005 VA examination show 
continuity of the same symptomatology of mild dry redness or 
scaly skin on the forehead and the scalp since January 2005.  
These records show evidence of treatment within 4 months of 
retirement of service.

There must also be medical or lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).  Lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account 
of medical symptoms).  In this case, the Veteran has stated 
that he has had the same symptoms on and off for two to three 
years.  The Veteran is competent to testify to the symptoms of 
scaly skin.  The Board also finds his statements as to the 
duration of his skin condition to be credible due to their 
general consistency over time.

Resolving all reasonable doubt in favor of the Veteran, service 
connection for seborrhea dermatitis is granted.  38 U.S.C.A. § 
5107(b).

Increased Rating for (GERD) and hiatal hernia

Legal Criteria

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but the higher of 
two evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2008).  All 
reasonable doubt is resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole history.  
38 C.F.R. §§ 4.1, 4.2 (2008); see also Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

When, as here, the Veteran timely appeals the rating initially 
assigned for his disability, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at other times during the course of his 
appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Analysis

The Veteran claims that his current symptoms of GERD and Hiatal 
Hernia warrant a compensable rating under Diagnostic Code 7346.  
The Board agrees.

The Veteran's service treatment records show complaints of 
heartburn and that he was treated with Aciphex.

In May 2004, before the Veteran was discharged from the 
military, the Veteran was afforded a general VA examination.  
The examiner stated that the Veteran had been diagnosed with 
GERD in 1992.  The Veteran reported that he took Aciphex for 
his disorder.  He noted that when he is on Aciphex, he does not 
have any symptoms except if he has a severe dietary 
indiscretions.  Symptoms include acid regurgitation and 
nocturnal acid into the mouth.

A January 2005 private treatment record notes the Veteran's 
complaints of burning pain and reflux with constant duration.  
Severity was described as moderate.  There was no bleeding.  He 
was prescribed Aciphex.

In March 2005, an endoscopy was performed.  The Veteran was 
diagnosed with Barrett's Esophagus and Hiatal Hernia.

During the July 2005 VA examination, the Veteran's symptoms 
included recurrent reflux since the mid 1990's that has been 
poorly controlled by Aciphex.  The Veteran's current symptoms 
also included a sensation of reflux after most meals and 
Veteran reported that he keeps the head of his bed elevated to 
minimize nocturnal symptoms.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By reasonable 
doubt is meant one that exists because an approximate balance 
of positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102 (2007).  
See also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Although the July 2004 examination report stated that the 
Veteran did not have any symptoms while on Aciphex, the July 
2005 examiner stated that the Veteran's acid reflux has been 
poorly controlled by Aciphex since the mid 1990s.  In light of 
all the foregoing, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that the Veteran's disability 
picture more nearly approximates the criteria for a higher 10 
percent rating under Diagnostic Code 7346, but no more, 
effective October 1, 2004.  

In this regard, the evidence indicates that the Veteran suffers 
from two of the symptoms as required by the 10 percent 
evaluation (namely recurrent heartburn and regurgitation) since 
his military service.  However, the record as a whole does not 
show persistent symptoms that are productive of considerable 
impairment of health that equal or more nearly approximate the 
criteria for a 30 percent rating at any time since the 
effective date of service connection.  The Veteran has not 
reported any substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The Veteran has also not 
reported, nor does the record show, symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.  Hence, the criteria for a 30 percent or 
60 percent rating have not been met any point since the 
effective date of the grant of service connection, such that 
there is no basis for staged rating in excess of 10 percent, 
pursuant to Fenderson.  Therefore, the Board finds that 
evidence supports an initial disability rating of 10 percent, 
and no more, for the Veteran's service-connected GERD and 
Hiatal Hernia, effective October 1, 2004.  38 U.S.C.A. § 
5107(b).

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized 
to approve an extraschedular evaluation if the case "presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards." 38 C.F.R. 
§ 3.321(b)(1) (2008).  The question of an extraschedular rating 
is a component of a claim for an increased rating.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996). Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, No. 06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability 
are inadequate. Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required. In the second 
step of the inquiry, however, if the schedular evaluation does 
not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related 
factors include "marked interference with employment" and 
"frequent periods of hospitalization"). When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating. Id.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized 
to approve an extraschedular evaluation if the case "presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards." 38 C.F.R. 
§ 3.321(b)(1) (2007). The question of an extraschedular rating 
is a component of a claim for an increased rating. See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996). Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, No. 06-3088 (U.S. Vet. App. Sept. 16, 2008)

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating. Id.

The record does not reflect any, let alone frequent, 
hospitalization for GERD (Hiatal Hernia) since the grant of 
service connection.  Marked interference in employment has not 
been shown.  Although the Veteran has stated that he is 
temporarily unemployed, the Veteran explained that this was 
because his neurologist did not want him to work at this time.  
Thus, referral for an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321.  

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21.


ORDER.

Service connection for seborrhea dermatitis is granted.

An initial rating of 10 percent, but no more, for GERD and 
hiatal hernia is granted, effective October 1, 2004, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.


REMAND

The Veteran underwent back surgery in June 2005 due to an acute 
disc rupture.  Following surgery, he was awarded a total rating 
under 38 U.S.C. 4.30.  On January 1, 2006, the Veteran's total 
rating was reduced to a 20 percent rating based upon July 2005 
and October 2005 VA examinations.  The Board finds that the 
July 2005 examination does not accurately reflect the Veteran's 
current back disability, and the October 2005 VA examination is 
inadequate for rating purposes.  Therefore, the Veteran should 
be afforded a new VA examination to determine the current 
severity of his back disability.  Both evaluation periods for 
the Veteran's back disability will be remanded.

Although range of motion testing was conducted in the July 2005 
examination, the Veteran's physician stated that the Veteran 
was unable to return to work until December 2005.  Furthermore, 
the Veteran's back disability has increased in severity since 
the July 2005 examination as the Veteran reported severe back 
pain during the October 2005 examination.  For these reasons, 
the Board finds that the July 2005 examination, conducted weeks 
after his back surgery, does not accurately reflect the 
severity of the Veteran's current back disability.  
Furthermore, the Board finds the October 2005 VA examination to 
be inadequate because the examiner was unable to review the 
Veteran's claims file, and the examiner could not conduct range 
of motion testing because of the Veteran's severe back pain.  
Without range of motion testing, no evaluation can be made.  
For these reasons, a remand is in order.

In 1997, a malignant melanoma was removed from the Veteran's 
lower back, which left a horizontal, normal colored, flat scar 
approximately two inches long.  Later, a firm right inguinal 
lymph node was found to be a metastasis from the prior 
melanoma.  The Veteran underwent a resection of the right groin 
lymph node in 1997.  The July 2005 examiner stated that a 
complication of his surgery was numbness in the anterior medial 
aspect of the right thigh which has been present since surgery.  
The Veteran also reported swelling in the right leg due to lack 
of his lymphatic drainage.  The second surgery resulted in a 
nine-inch long curvilinear scar indented in places from the 
right lower abdomen down into the inguinal area.  In order to 
determine the accurate disability rating, the Veteran should be 
afforded a more extensive examination.  Following the 
examination, the Veteran should be assigned separate disability 
ratings, if warranted, for his vascular symptoms, scars, and 
neurological symptoms that are due to his surgeries.

The Veteran's last VA examination to determine the severity of 
his major depressive disorder was conducted in October 2005.  
Although an addendum was submitted in March 2006, no VA 
examination has been conducted since October 2005.  VA's duty 
to assist the Veteran includes obtaining a thorough and 
contemporaneous examination where necessary to reach a decision 
on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See 
also Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board 
finds that a new VA examination is necessary to determine the 
current severity of the Veteran's disability.

In addition, the October 2005 VA examination report notes that 
the Veteran was diagnosed with depression after he underwent 
surgery for melanoma in 1997 and was placed on Paxil.  The 
examination report also states that the Veteran's symptoms 
exacerbated after his back surgery in 2005 and that he is 
currently taking Celexa.  Despite evidence showing years of 
treatment for depression, no treatment records are included in 
the Veteran's claims file following the Veteran's service.  
These records should be obtained before this issue is 
adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
treatment records concerning the Veteran's 
major depressive disorder, back, and skin 
disorders.

2.  Ask the Veteran to identify all other 
medical providers who have treated him for 
major depressive disorder since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the related 
medical records.

3.  After obtaining treatment records, 
schedule the Veteran for a VA psychiatric 
examination to determine 
the extent and severity of his major 
depressive disorder.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated tests should 
be performed.  The examiner should report 
all pertinent findings and estimate the 
Veteran's Global Assessment of Functional 
(GAF) Scale score.  The examiner must 
provide a complete rationale for all 
findings and 
conclusions in a legible report.  The 
examiner should also state whether the 
Veteran is currently unemployed.  If he is, 
the examiner should explain whether this is 
due to his psychiatric disability.

4.  The RO must provide the Veteran with 
appropriate VA examinations to determine 
the current extent of the orthopedic and 
neurological impairment resulting from his 
service-connected herniated lower lumbar 
disc disability including range of motion 
testing. The claims file and this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any further 
studies deemed relevant by the examiner 
must also be conducted. The examiner must 
record all pertinent medical complaints, 
symptoms, and clinical findings, in detail.  
As to all information requested below, a 
complete rationale for all opinions must be 
provided, and the report prepared must be 
typed.

The examiner must state whether there is 
any evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the Veteran's lumbar 
spine, in degrees, noting by comparison the 
normal range of motion of the lumbar spine.  
It must also be determined whether there is 
weakened movement, excess fatigability, or 
incoordination attributable to the service-
connected spine disability, expressed in 
terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination. 
Finally, an opinion must be stated as to 
whether any pain found in the spine could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

The examiner must also report any 
associated neurological complaints or 
findings attributable to the Veteran's 
service-connected spine disability, 
including any noted during nerve conduction 
and/or electromyography studies, to 
evaluate radiating pain, if any, that 
results from the service-connected spine 
disability.  It must also be noted whether 
the Veteran has intervertebral disc 
syndrome; if so, the examiner should state 
whether the Veteran experiences 
incapacitating episodes, as defined by 38 
C.F.R. § 4.71, and the frequency and total 
duration of such episodes over the course 
of the past 12 months.

Finally, the examiner must provide an 
opinion as to whether the Veteran's 
subjective reports of his symptoms are 
consistent with the objective clinical 
findings and must describe functional 
limitations resulting from the Veteran's 
spine disability. 

5.  The RO must also provide the Veteran 
with appropriate VA examinations to 
determine the current extent of any 
impairment resulting from his service-
connected residuals of malignant melanoma.  
The claims file must be reviewed in 
conjunction with the examination. All 
testing deemed necessary must be conducted 
and results reported in detail.  

The examiner must report any associated 
neurological complaints or findings 
attributable to the Veteran's service-
connected residuals of malignant melanoma, 
including any noted during nerve conduction 
and/or electromyography studies, to 
evaluate radiating pain, if any, that 
results from the service-connected 
residuals of malignant melanoma.  

The Veteran's scar on his back and the scar 
beginning from the right lower abdomen down 
the inguinal area should also be evaluated.  
The examiner should specifically state the 
severity of the swelling of the Veteran's 
right leg and numbness to the anterior 
medial aspect of the right thigh.  The 
examiner should conduct range of motion 
tests of the Veteran's right leg.  

6. The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

7. The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand. If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

8. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
The RO should consider a separate 
evaluation for neurological symptoms 
including all related nerves.

9.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


